Citation Nr: 0703927	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss, left ear.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected herniated nucleus pulposus at L4-
L5.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a fractured right 
patella, post-operative.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of fractured left big toe, 
including degenerative changes.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected hearing loss disability, right ear.  

6.  Entitlement to an initial compensable evaluation for the 
service-connected sinusitis and allergic rhinitis.  

7.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of gall bladder removal.  

8.  Entitlement to an initial compensable evaluation for the 
service-connected scar resulting from a laparoscopic 
cholecystectomy.  

9.  Entitlement to an initial compensable evaluation for the 
service-connected headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1999.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the RO in Waco, 
Texas.  

However, because the veteran resides outside the United 
States, his case was permanently transferred to the RO in 
Pittsburgh, Pennsylvania that handles foreign cases.  




FINDINGS OF FACT

1.  A hearing loss disability in the left ear for VA 
compensation purposes is not demonstrated.  

2.  The service-connected herniated nucleus pulposus at L4-L5 
is not shown to be manifested by more than mild limitation of 
motion.  

3.  The service-connected right knee disability picture is 
shown to have more nearly approximated that reflective of 
severe lateral instability or recurrent subluxation.  

4.  The service-connected residuals of fractured left big 
toe, manifested primarily by complaints of pain and 
degenerative changes, are productive of moderate impairment.  

5.  The veteran currently is shown to have no worse than 
Level II hearing in his service-connected right ear or Level 
I hearing impairment in his nonservice-connected left ear.  

6.  The service-connected sinusitis and allergic rhinitis, 
manifested primarily by sinus congestion and nasal mucosal 
inflammation, are non-incapacitating in nature.  

7.  The service-connected residuals of gall bladder removal 
consist primarily of subjective complaints.  

8.  The service-connected cholecystectomy scar is not shown 
to be unstable or to be painful or productive of functional 
limitation.  

9.  The service-connected headaches are shown to be non-
prostrating in nature and to occur no more than once every 
two months.  




CONCLUSIONS OF LAW

1.  The claim of service connection for a hearing loss, left 
ear, is denied by operation of law.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.383 (2006).  
 
2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected herniated 
nucleus pulposus at L4-L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 
5293 (effective September 23, 2002, through September 25, 
2003); 38 C.F.R. § 4.71a including Diagnostic Code 5243 
(effective September 26, 2003 (2006).  

3.  The criteria for the assignment of a 30 percent rating 
for the service-connected right knee disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Code 5257 (2006). 

4.  The criteria for the assignment of an initial evaluation 
of 10 percent for the service-connected residuals of 
fractured left big toe, including degenerative changes, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Code 5283 (2006).  

5.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected hearing loss disability, 
right ear, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85 
including Diagnostic Code 6100 (2006).  

6.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected sinusitis and allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.97 
including Diagnostic Code 6513 (2006).  

7.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected residuals of gall 
bladder removal have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.114 including Diagnostic Code 7318 (2006).  

8.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected scar resulting from a 
laparoscopic cholecystectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.118 including Diagnostic Code 7805 (2006).  

9.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.124a including Diagnostic 
Code 8100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for hearing loss disability in his left 
ear, as well as his claims for increased initial ratings for 
the following disabilities:  a herniated nucleus pulposus at 
L4-L5; the residuals of a fractured right patella, post-
operative; the residuals of fractured left big toe, including 
degenerative changes; hearing loss disability in the 
veteran's right ear; sinusitis and allergic rhinitis; the 
residuals of gall bladder removal; a cholecystectomy scar; 
and headaches.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In letters, dated in May and July 2003, the RO informed the 
veteran that in order to establish service connection for a 
particular disability, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and his representative of the criteria for 
assigning specific disability ratings and the evidence which 
had been obtained in support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  

Throughout the appeal, the RO has corresponded with the 
veteran and has attempted to schedule him for a VA 
examination.  However, he has been unable to report for that 
examination.  The significance of that fact will be further 
discussed hereinbelow.  

In any event, the veteran has ample opportunity to 
participate in the development of his appeal.  

In evaluating this appeal, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  That case concerned the need for 
notification that a disability rating and an effective date 
for the award of benefits would be assigned if service 
connection is awarded.  

In March and October 2006, the RO sent the veteran notice of 
the considerations set forth in Dingess/Hartman.  The RO also 
notified the veteran that it used a schedule for evaluating 
disabilities which was published in the Code of Federal 
Regulations, Title 38, Part4.  

The RO informed the veteran that disability ratings were 
based on the following:  1) the nature and symptoms of the 
condition; 2) the severity and duration of the symptoms; and 
3) the impact of the condition and symptoms on employment.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, it pertinent to noted that, on review, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claims.  

Moreover, attempts to obtain additional evidence in support 
of the veteran's claims have been unsuccessful.  In this 
regard, the only post-service records reflecting treatment or 
examination for any of the claimed disabilities pertains to 
surgery on the veteran's right knee in June 2000.  
Accordingly, the Board will decide the appeal based on the 
evidence of record. 

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the his claim of service 
connection for hearing loss disability in his left ear, as 
well as his claims for increased initial ratings for the 
following disabilities:  a herniated nucleus pulposus at L4-
L5; the residuals of a fractured right patella, post-
operative; the residuals of fractured left big toe, including 
degenerative changes; hearing loss disability in the 
veteran's right ear; sinusitis and allergic rhinitis; the 
residuals of gall bladder removal; a cholecystectomy scar; 
and headaches.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

A.  Service Connection for Hearing Loss Disability, Left Ear

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although the veteran underwent audiometric testing many times 
during service, he did not meet the criteria for hearing loss 
disability in the left ear.  38 C.F.R. § 3.385.  Indeed, 
during audiometric testing in service, none of the pure tone 
thresholds in the left ear exceeded 25 decibels in any of 
applicable frequencies (see, e.g., the reports of audiologic 
testing performed in April 1990 and June 1992), and speech 
reception thresholds did not exceed 15 decibels (see, e.g., 
the report of audiologic testing performed in April 1988 and 
March 1989).

Although the veteran had a pure tone threshold of 30 decibels 
at 500 hertz during his April 1999 retirement examination, 
the remainder of the pure tone thresholds were 20 decibels or 
below in the applicable frequencies.  Moreover, it was noted 
that his hearing loss disability was confined to his right 
ear.  

Since his retirement from service, the veteran has not 
presented any post-service records to showing current hearing 
loss disability in the left ear.  

The only reports to the contrary come from the veteran.  As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Absent current evidence of hearing loss disability in the 
left ear in or after service, service connection is not 
warranted.  


B.  The Increased Rating Claims

The veteran also seeks increased initial ratings for multiple 
service-connected disabilities.  

As noted above, disability evaluations are determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the Diagnostic Codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 
C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

In its January 2004 rating action, the RO granted the 
veteran's claims of service connection for a herniated 
nucleus pulposus at L4-L5, evaluated as 10 percent disabling 
and for the residuals of a fractured right patella, 
postoperative, evaluated as 10 percent disabling.  The RO 
also granted service connection and assigned noncompensable 
ratings for the following:  the residuals of fractured left 
big toe, including degenerative changes; hearing loss 
disability in the veteran's right ear; sinusitis and allergic 
rhinitis; the residuals of gall bladder removal; a 
cholecystectomy scar; and headaches.  

All of those ratings became effective May 21, 2003, and 
constituted initial rating awards.  When an initial rating 
award is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  



1.  Herniated Nucleus Pulposus at L4-L5

When the RO received the veteran's claim in May 2003, the 
service-connected herniated nucleus pulposus at L4-L5 was 
rated either on the total duration of incapacitating episodes 
over the previous 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating 
was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating was warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Id.  

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  

During the pendency of the appeal, VA revised the rating 
schedule with respect to the evaluation of a herniated 
nucleus pulposus.  68 Fed. Reg. 51454 - 51456 (August 27, 
2003) (effective September 26, 2003, and codified as amended 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  

Under the revised regulations, a herniated nucleus pulposus 
is to be rated in one of two ways:  either on the basis of 
the total duration of incapacitating episodes noted above 
(now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243) or 
on the basis of the following general rating formula:  

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, there is muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and the combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

Therefore, the Board will evaluate the veteran's service-
connected herniated nucleus pulposus under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

The Board provided the veteran with the new regulatory 
criteria in the SOC, and additional development of the record 
and readjudication has taken place since that time.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  

A careful review of the record discloses that in service in 
April 1987, the veteran developed low back pain which 
radiated down the right lower extremity.  The various 
diagnoses included sciatica and a herniated nucleus pulposus 
at L4.  However, during an orthopedic consultation in August 
1987, it was noted that the veteran had a full range of back 
motion.  

In August 1991, the veteran injured his low back in an 
automobile accident.  He experienced mild tenderness to 
palpation over L4-L5, and decreased lateral motion due to 
pain.  However, he demonstrated a normal range of flexion and 
extension, and his sensory processes were intact.  

Although the veteran continued to complain of low back pain 
from time to time in service, there was no competent evidence 
of any associated incapacitating episodes as defined by VA 
criteria.  

The record was also negative for any competent evidence of 
associated limitation of motion, muscle spasms, weakness, 
impaired sensation or reflexes, exacerbations, fatigue or 
incoordination.  

Moreover, there was no competent evidence of guarding, an 
abnormal gait or abnormal spinal contour, vertebral fracture, 
discoloration, heat, deformity, or any associated bowel or 
bladder impairment.  Indeed, there were no findings that the 
service-connected low back disability was productive of any 
more than mild impairment.  

Absent such evidence, there is no schedular basis for a 
rating in excess of 10 percent under the criteria in effect 
prior to September 23, 2003 or under any of the subsequent 
revisions.  


2.  The Residuals of a Fractured Right Patella

The service-connected residuals of a fractured right patella 
are rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5257.  A 10 percent rating is warranted for slight knee 
impairment, manifested by recurrent subluxation or lateral 
instability.  

A 20 percent rating is warranted for moderate impairment, 
while a 30 percent rating is warranted for severe impairment.  

Also potentially applicable in rating the veteran's right 
knee disability are 38 C.F.R. §§ 4.71a, Diagnostic 
Code's 5260 and 5261.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees or when extension is limited 
to 10 degrees.  A 20 percent rating is warranted when flexion 
is limited to 30 degrees or when extension is limited to 15 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees or when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  

In service in August 1991, the veteran tore his medial 
collateral ligament, when he fell down a cliff.  The examiner 
noted effusion in the knee, and the range of knee was 0 to 
90 degrees, limited by pain.  There was medial joint line 
pain to valgus stress.  

Thereafter the veteran continued to complain of right knee 
pain; and during his service retirement examination, it was 
noted that he had knee pain, greater on the right than the 
left.  

By April 2000, the veteran's service-connected right knee 
disability had become so severe as to require surgery.  
Surgical investigation revealed rupture of the anterior 
cruciate ligament with anteromedial rotational instability; 
grade I cartilage damage in the patella; and degenerative 
posterior horn detachment of the medial meniscus.  Medium 
severe synovitis was also noted.  

Such findings suggest that the service-connected right knee 
disability more nearly approximates the rating criteria for 
severe impairment.  Accordingly, a 30 percent schedular 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation; however, 
the most recent evidence shows that the veteran is able to 
extend his right knee to 0 degrees.  Indeed, he does not 
experience ankylosis of the knee.  

Moreover, the evidence of record is negative for associated 
guarding, abnormal gait, discoloration, heat, deformity, 
weakness, impaired sensation or reflexes, exacerbations, 
fatigue or incoordination.  

Therefore, the Board is of the opinion that the veteran's 
service-connected right knee disability picture warramts a 30 
percent rating but no more.  To that extent, the appeal is 
granted.  


3.  The Residuals of Fractured Left Big Toe

The service-connected residuals of a fractured left big toe 
are rated by analogy to malunion of, or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  

Also potentially applicable in rating such disorder is 
38 C.F.R. § 4.71a, Diagnostic Code 5284, the diagnostic code 
used to evaluate the residuals of foot injuries.  

In either case, a 10 percent rating is warranted when the 
veteran's service-connected right toe is productive of 
moderate disability.  A 20 percent rating is warranted when 
there is moderately severe disability.

In June 1986, the veteran injured his left big toe playing 
baseball.  The toe was slanted inward, and there was swelling 
of the ball of the foot.  X-rays revealed no fracture or 
dislocation; however, there were degenerative changes 
throughout the medial aspect of the proximal end of the first 
metatarsal.  

Thereafter, the disability of the veteran's left big toe was 
essentially quiescent until September 1997.  However, during 
a periodic examination, the veteran continued to complain of 
frequent left big toe pain, especially with running; and he 
was found to have a bunion on his left foot.  

Since that time, however, there have been no recorded 
complaints or clinical findings of residual disability 
affecting the veteran's left big toe.  While there is no 
competent evidence of malunion of or nonunion of the tarsal 
or metatarsal bones or limitation of motion, he nevertheless 
has pain in the toe. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Hence, given this record, an initial 10 percent rating for 
the service-connected left great toe disability manifested by 
arthritis and painful motion is for application.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation; however, 
the most recent evidence shows that the disability of the 
veteran's left great toe is productive of no more than 
moderate disability.  

Indeed, there is no evidence of associated guarding, abnormal 
gait, discoloration, heat, deformity, weakness, impaired 
sensation or reflexes, exacerbations, fatigue or 
incoordination associated with the veteran's left great toe.  

Therefore, the Board is of the opinion that such disorder is 
productive of an initial 10 percent rating and no more.  To 
that extent, the appeal is granted.  


4.  Hearing Loss Disability, Right Ear

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  
Those codes establish eleven levels of auditory acuity, from 
Level I for lesser degrees of hearing impairment through 
Level XI for greater degrees of hearing impairment.  

A level of auditory acuity is determined for each ear, and 
then those levels are combined to give an overall level of 
hearing impairment.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Where, as here, service-connection is only established for 
hearing loss disability in one ear, the hearing in the 
nonservice-connected ear shall receive a designation of Level 
I hearing impairment, unless the claimant is totally deaf in 
both ears.  38 C.F.R. §§ 4.85(f).  

A review of the record discloses that the veteran is not deaf 
in his nonservice-connected left ear.  Therefore, he is 
assigned a numeric designation of I for any hearing 
impairment in that ear.  

For the service-connected right ear, audiologic evaluations 
performed from June 2000 to August 2002, revealed that his 
speech recognition was no worse than 68 percent in his left 
ear.  

Those evaluations also showed that he had pure tone threshold 
levels of 55 decibels or above in all of the applicable 
frequencies.  His pure tone threshold averages ranged from a 
low of 66 decibels in June 2000 to a high of 75 decibels in 
August 2002.  

A VA audiologic evaluation in March 2001 revealed an average 
pure tone threshold of 61 decibels; however, that average was 
taken from five threshold levels and did not specify the 
frequencies measured.  

Whether based on a combination of pure tone threshold 
averages and speech discrimination scores, or solely on pure 
tone threshold averages, the numeric designation associated 
with the veteran's right ear hearing disability is no worse 
than II under 38 C.F.R. § 4.85, Table VI or VIA.  

When the numeric designation of II is combined with the 
numeric designation of I for the veteran's left ear, the 
overall level of hearing impairment is commensurate with the 
noncompensable rating currently in effect under 38 C.F.R. 
§ 4.85, Table VII.  

Thus, an initial compensable rating for the service-connected 
right ear hearing disability is not warranted at this time.  



5.  Sinusitis and Allergic Rhinitis

The service-connected sinusitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code 6513.  

A noncompensable rating is warranted when sinusitis is 
detected by x-ray only.  A 10 percent rating is warranted 
when there are one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
An incapacitating episode is one that requires bed rest and 
treatment by a physician.  Note, 38 C.F.R. § 4.97, Diagnostic 
Code 6513.  

The veteran's service medical records show that from time-to-
time, the veteran was treated for possible sinusitis and 
complaints of hay fever/allergic rhinitis.  The primary 
manifestations consisted of sinus congestion and nasal 
mucosal inflammation.  

Although he required antibiotics on at least one occasion in 
December 1997, there was no competent evidence that the 
veteran experienced incapacitating episodes of sinusitis or 
that he required prolonged antibiotic treatment.  Moreover, 
there was no competent evidence of associated polyps or 
obstruction of either nasal passage.  

Absent current evidence of incapacitating episodes or related 
changes, a compenable rating is not for application.  


6.  The Residuals of Gall Bladder Removal

The residuals of gall bladder removal are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code 7318.  A 
noncompensable rating is warranted when the residuals are 
non-symptomatic.  A 10 percent rating is warranted for mild 
symptoms.

The service medical records show that in August 1998, the 
veteran underwent a cholecystectomy.  He reportedly tolerated 
the procedure well, suffered no complications, and was 
transferred to the recovery room in stable condition.  

During the remainder of his service, there were no recorded 
complaints or clinical findings of any residuals of the 
cholecystectomy.  

At his April 1999 retirement examination, the veteran 
reported pain in the area of the cholecystectomy.  However, 
there were no clinical findings of any associated 
abnormalities to support his complaints.  

On balance, the service medical records suggest that the 
residuals of the veteran's cholecystectomy are non-
symptomatic.  Accordingly, a compensable rating is not for 
application.  


7.  The Cholecystectomy Scar

Scars, other than those involving the head, face, or neck, 
are rated in accordance with 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 - 7805.  

Those that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118,  Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars, other than those 
involving the head, face, or neck, that are superficial and 
that do not cause limited motion, provided that they cover an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118,  Diagnostic Code 7802.  A 10 percent 
rating is also warranted for scars which are superficial and 
unstable or which is painful on examination.  38 C.F.R. 
§ 4.118,  Diagnostic Codes 7803 and 7804.  

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118,  Diagnostic Codes 7802 and 
7803, Note (2) and Diagnostic Code7804, Note 1.  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118,  Diagnostic Code 7805.  

The veteran's cholecystectomy was performed through a 2 cm 
incision above the umbilicus.  As noted, there were no 
reported complications following the procedure.  

Indeed, there is no competent evidence of record that the 
resulting scar was anything other than superficial in nature 
or that it was unstable or tender on objective demonstration.  

Absent such evidence, an initial compensable rating is not 
for application.  


8.  Headaches

Headaches are rated in accordance with 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

A 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A noncompensable rating is warranted for 
less frequent attacks.  

A review of the evidence discloses that in 1979, the veteran 
complained of headaches in association with tooth extractions 
and with viral syndrome.  
In November 1981, the veteran fell on head, while playing 
volleyball.  Although he sustained a soft tissue injury of 
the neck, he did not complain of headaches, and his 
neurologic processes were intact.  

During a periodic examination in July 1997 and during his 
April 1999 retirement examination, the veteran complained of 
frequent or severe headaches.  

In July 1997, the veteran reported that his headaches 
occurred once or twice a week and could be accompanied by 
nausea.  However, his service medical records do not support 
that degree of frequency.  Indeed, they do not even show 
headaches as frequently as once every two months, nor do they 
show that such headaches are prostrating in nature.  

Absent such evidence, the service-connected headaches are not 
shown to warrant an initial compensable evaluation.  


C.  Additional Considerations

In arriving at this decision, the Board notes that on a 
number of occasions, the RO has attempted to schedule the 
veteran for a VA examination.  

Where there is a claim for disability compensation or pension 
but medical evidence accompanying the claim is not adequate 
for rating purposes, a VA examination will be authorized.  
38 C.F.R. § 3.326.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase and 
entitlement or continued entitlement, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member. 38 C.F.R. § 3.655 (2005); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  

In October 2003, the RO attempted to schedule the veteran for 
a VA examination to determine the nature and etiology of the 
multiple disabilities for which he had claimed service 
connection.  However, in a telephone conversation with his 
former employer, it was noted that the veteran had left and 
that his new employer had sent him somewhere overseas.  

In July 2004, the veteran notified the RO that he had been 
unable to report for his October 2003 examination because he 
had been employed in Iraq in support of the war.  He stated 
that he would be returning to Iraq from August to December 
2004 and requested that the examination be scheduled for 
January 2005.  

In his August 2004 Notice of Disagreement, the veteran 
notified the RO that he would be going to Iraq in September 
2004 and that he would not return to the United States until 
January 10, 2005.  Nevertheless, he stated that he still 
wished to have an examination.  

In a statement received at the RO in January 2005, the 
examiner noted that he was still working in Iraq.  He 
requested that his examination be performed any time from 
February 8 to February 18, 2005, at any medical facility in 
Germany, unless it could be performed in Iraq.  

In the SSOC, dated in February 14, 2005, the RO notified the 
veteran and his representative that it did not have enough 
time to schedule him for an examination in Germany and that 
such an examination could not be performed in Iraq.  

Therefore, the RO stated that the veteran would be scheduled 
for an examination when he returned to the United States.  
The RO noted that it did not have information as to the 
veteran's return date and that such an examination could not 
be scheduled.  

In June 2005, the RO noted that the veteran's telephone 
number in the United States was temporarily out of service.  
The RO further noted that on his formal appeal (VA Form 9, 
received by the RO in January 2005), the veteran had listed 
his address as being in Germany as well as in the United 
States.  He also reported a German telephone number.  

Consequently, in June 2005, the RO wrote to the veteran at 
his address in the United States.  The RO noted that it had 
made attempts to schedule him for an examination.  The RO 
requested that the veteran reply so that examination could be 
scheduled.  

The RO also requested that the veteran notify the RO of any 
address where he was having his mail forwarded.  A copy of 
that letter was furnished to the veteran's representative.  

In an SSOC, issued in August 2005, the RO noted that it had 
made several attempts to schedule the veteran for an 
examination without any success.  The RO further noted that 
without current medical evidence showing an increased in 
severity, an increased rating for his service-connected 
disabilities was not warranted.  A copy of that SSOC was also 
furnished to the veteran's representative.  

In September 2005, the veteran notified the RO that he had 
been Germany with his spouse who was undergoing medical 
treatment.  He reported that he would be in the United States 
on November 10, 11, and 14 through 18, 2005 and that he would 
be available for an examination.  He requested a phone number 
where he could schedule the examination himself, as well as 
the phone number for his representative.  He noted that the 
numbers he had for his reprehensive either did not work or 
were constantly busy.  

In an SSOC, issued in August 2005, the RO noted that it had 
made several attempts to schedule the veteran for an 
examination without any success and that that without current 
medical evidence showing an increase in severity, an 
increased rating for his service-connected disabilities was 
not warranted.  

In December 2005 (VA Form 646), the veteran's representative 
stated that he had no further argument to submit on the 
veteran's behalf.  

In October 2006, the RO notified the veteran at his address 
in Germany that his case was being transferred to the Board 
for appellate review.  He was informed of his right to have a 
hearing, submit additional evidence, or change 
representatives.  He did not respond to that letter.  

In light of the foregoing, the Board finds that during the 
last three years the RO has made a good faith effort to 
schedule the veteran for a VA examination in conjunction with 
his current appeal.  For much of that time, the veteran has 
resided outside the country either supporting the war effort 
in Iraq or tending to his wife's health needs.  

Despite having representation, the veteran has failed to 
notify the RO of a date certain for his return to the United 
States or has failed to provide sufficient notice to the RO 
so an examination could be scheduled.  While the claimed 
health problems experienced by the veteran's wife could 
constitute good cause, the RO has not received any 
correspondence from the veteran in over a year.  

There is no competent evidence on file, such as undelivered 
mail, to indicate that the veteran is not receiving 
correspondence from VA.  As such, the veteran's lack of 
communication is tantamount to abandonment of the claim.  
38 C.F.R. § 3.158 (2006).  

In this regard, the Board notes that VA's duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  Rather, VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  

If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  Cf. Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (The burden is on the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him.)  Under such circumstances, 
further efforts to schedule an examination are not warranted 
at this time or prior to a time that would be likely that the 
veteran would be available for same.  



ORDER

Service connection for a hearing loss, left ear is denied.  

An initial rating in excess of 10 percent for the service-
connected herniated nucleus pulposus at L4-L5 is denied.  

An initial 30 percent rating for the service-connected right 
knee disability is granted, subject to the regulations 
governing the award of VA monetary benefits.  

An initial 10 percent rating for the service-connected 
residuals of fractured left big toe, including degenerative 
changes, is granted, subject to the regulations governing the 
award of VA monetary benefits.  

An initial compensable evaluation for the service-connected 
hearing loss disability, right ear, is denied.  

An initial compensable evaluation for the service-connected 
sinusitis and allergic rhinitis is denied.  

An initial compensable evaluation for the service-connected 
residuals of gall bladder removal is denied.  

An initial compensable evaluation for the service-connected 
scar resulting from a laparoscopic cholecystectomy is denied.  

An initial compensable evaluation for the service-connected 
headaches is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


